735 N.W.2d 279 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lindell BROWN, a/k/a Anthony Mark, a/k/a Arthur Raglano, Defendant-Appellant.
Docket No. 133592. COA No. 267117.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the motion for admission pro hac vice of David Z. Chesnoff is GRANTED. The application for leave to appeal the March 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.